Citation Nr: 1211270	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for bronchitis, rated 30 percent disabling, prior to July 18, 2010.

2.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 50 percent disabling, prior to January 27, 2005.

3.  Entitlement to a higher initial disability evaluation for PTSD, rated 70 percent disabling, from January 28, 2005, to August 7, 2011.

4.   Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU), prior to October 31, 2007.  

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s), prior to July 18, 2010.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969, to include combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and August 2002 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

Upon reflection, the Board notes that, after the July 2002 rating action granted service connection for PTSD and assigned a 30 percent disability evaluation, the Veteran filed a July 2002 notice of disagreement (NOD) with respect to this initial disability evaluation.  Following the issuance of an August 2003 Statement of the Case (SOC), VA received his September 2003 Appeal to Board of Veterans' Appeals (VA Form 9), perfecting appellate review of this matter; nonetheless, this issue was not certified to the Board.  While the matter was open and pending in appellate status, the RO addressed submissions from the Veteran concerning this matter as new increased rating claims and issued rating actions dated in August 2003, February 2004, September 2005 and January 2012.  The Board acknowledges that the January 2012 rating action assigned a 100 percent schedular disability evaluation for the Veteran's service-connected PTSD, effective August 8, 2011, representing the maximum benefit permitted under law; however, other respective rating actions did not award any such benefit and failed to resolve the Veteran's claim for the period prior to August 7, 2011.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010) (a pending claim before the Board that is placed in appellate status cannot be resolved absent appellate adjudication of the matter or an RO decision granting the full benefit sought on appeal); see also Juarez v. Peake, 21 Vet. App. 537, 543 (2008).  Thus, the July 2002 rating action is properly on appeal and the Board has jurisdiction over the matter, as reflected on the title page.  

Additionally, the August 2002 rating action assigned an initial 30 percent disability evaluation for bronchitis and the Veteran filed a timely October 2002 NOD as to this disability evaluation, placing the matter in appellate status and requiring the RO to issue an appropriate SOC.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2011).  Until the January 2006 SOC was issued, the claim remained pending in appellate status, making the September 2005 rating action addressing the matter of no consequence.  See Jones.  Therefore, the August 2002 rating action is the proper rating action on appeal with respect to service-connected bronchitis.  

When the claim related to the disability evaluation for bronchitis was initially before the Board in November 2008, the Board denied entitlement to a disability evaluation in excess of 30 percent.  The Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2009 order, granted the parties' joint motion for remand (JMR), vacating the Board's November 2008 decision and remanding the case for compliance with the terms of the JMR.  In June 2010, the Board remanded the matter and it has now returned for appellate review.  

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, prior to October 31, 2007, specifically raised by the Veteran's August 2011 claim for such benefits, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

During the pendency of the present appeal, the Veteran has been awarded SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s) (West 2002), effective July 19, 2010.  Although he has not filed a specific claim for benefits prior to this date, given the procedural posture of the other matters on appeal, the Board properly has jurisdiction over a claim for this benefit, as phased on the title page.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).  

The issues of entitlement to a higher initial disability evaluation for PTSD, prior to August 7, 2011, (II) a TDIU, prior to October 31, 2007; and (III) SMC, prior to July 18, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Prior to July 18, 2010, at most, bronchitis manifested in a FEV-1 of 56-to-70 percent of the predicted value, a FEV-1/FVC of 56-to-70 percent or a DLCO (SB) of 56- to-65 percent of the predicted value; however, the condition did not manifest in a maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episode(s) of acute respiratory failure or the requirement of outpatient oxygen therapy.  


CONCLUSION OF LAW

Prior to July 18, 2010, the criteria for an evaluation in excess of 30 percent for bronchitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6600 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The present matter on appeal arises from the initial grant of service connection for bronchitis; therefore, the notices provided in October 2001 and December 2001, before service connection was granted, were legally sufficient and no further notice is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service and post-service treatment records, as well as his Social Security Administration (SSA) folder.  The Veteran has been afforded VA examinations and has declined a Board hearing related to his present claim.  Further, he has not identified any additional evidence VA should seek to obtain on his behalf, nor does the record reasonably any such evidence.  Moreover, the AMC/RO has substantially, if not fully, complied with the Board's June 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Essentially, the Board does not have notice of any additional relevant evidence not of record and finds that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Thus, no further assistance with the development of evidence is required. 

By way of history, the August 2002 rating action granted service connection for bronchitis, assigning a 30 percent disability evaluation, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600.  A September 2005 rating action continued this disability evaluation.  In June 2010, as to comply with the terms of the JMR, the Board remanded the matter for additional development, and a November 2011 rating action assigned a 100 percent schedular disability evaluation, effective July 19, 2010.  The matter has now been returned to the Board and, as the maximum benefit permitted under law has been granted since July 19, 2010, the analysis to follow will center on the period prior to this date.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The General Rating Formulas for evaluating interstitial, restrictive, and obstructive lung disease use the results of PFT and specifically the FEV-1, FEV-1/FVC, and DLCO (SB), in terms of percentages of predicted, for evaluations from 10 percent to 100 percent, although the values (of FEV-1, FEV-1/FVC, and DLCO (SB)) vary for each level of disability (i.e., 10, 30, 60, and 100 percent) as to each type of lung disease (i.e., whether interstitial, restrictive, and obstructive).  However, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, as is the case for the General Rating Formulas for evaluating interstitial, restrictive, and obstructive lung disease, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.3.

Under Diagnostic Code 6600, a 30 percent evaluation is assigned in cases of FEV-1 of 56-to-70 percent of the predicted value; FEV-1/FVC of 56-to-70 percent; or DLCO (SB) of 56- to-65 percent of the predicted value.  A 60 percent evaluation is in order of cases of FEV-1 of 40-to-55 percent of the predicted value; FEV-1/FVC of 40-to-55 percent; DLCO (SB) of 40-to-55 percent of the predicted value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted in cases of FEV-1 less than 40 percent of predicted value; FEV-1/FVC of less than 40 percent; DLCO (SB) of less than 40-percent of the predicted value; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the requirement of outpatient oxygen therapy.

Effective October 6, 2006, VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  PFTs are required to evaluate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions.  When evaluating based on PFTs, post- bronchodilator results are to be used unless they are poorer than the pre- bronchodilator results, then the pre- bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.

During a April 2002 VA examination, the Veteran provided his account of respiratory symptoms and denied any dyspnea on exertion, need for an oral inhaler or recent history of bronchitis or pneumonia.  Pulmonary function testing revealed an FEV-1 of 70 percent, an FEV/FVC of 80 percent, a total lung capacity (TLC) of 83 percent and a maximal diffusing capacity (DL) of 74 percent.  Further examination also revealed that the Veteran presented a regular heart rhythm and no murmur.  The examiner stated that these findings were consistent with the presence of a restrictive abnormality because there were borderline obstructive ventilator and borderline restrictive ventiallory defects, reduced diffusing capacity and a normal DL/VA ratio.  

At a July 2005 VA examination, the Veteran reported his respiratory symptomatology, to include the daily usage of inhaled bronchodilator approximately 6 times per day.  The examiner further noted the absence of any history of respiratory failure, periods of incapacitation, hospitalization or surgery, respiratory trauma, neoplasm, pneumothorax, epyema, anorexia or hemoptysis; however, there was a history of coughing, asthma, wheezing and dyspnea.  Pulmonary function testing revealed an FEV-1 of 73 percent, an FEV/FVC of 82 percent, a TLC of 83 percent and a DLCO of 66 percent.  Additional examination also elicited that the Veteran presented with slightly limited chest expansion and a harsh left parasternal border systolic murmur.  Based on relevant medical findings and evidence, the examiner stated the service-connected condition moderately impaired the Veteran's ability to exercise, mildly impacted his ability to complete chores and significantly impacted his occupational functioning, due to increased absenteeism.  Ultimately, the examiner indicated the Veteran presented with mild obstructive lung disease, with statistically significant improvement with bronchodilator therapy, and decreased diffusion capacity that was corrected to alveolar ventilation within normal limits.  

In addition to the evidence detailed above, many other pieces of evidence, both medical and lay, have been associated with the claims folder, to include respiratory and heart related treatment records.  Although each pieces of evidence is not detailed above, the Board notes that the evidence is generally consistent with the findings above and unquestionably have been reviewed and considered in evaluating the Veteran's claim.  

Based on the evidence of record, the Board finds that at no time during the period under review have the criteria for a disability evaluation in excess of 30 percent been satisfied.  VA examinations in April 2002 and July 2005 document the Veteran's pulmonary function test results of a FEV-1 of 70-to-73 percent of the predicted value; a FEV-1/FVC of 80-to-82 percent of the predicted value; and a DLCO (SB) of 66-to-74 percent of the predicted value.  Moreover, there is no evidence of record the Veteran has ever presented with a maximum oxygen consumption of 15-to-20 ml/kg/min.  The Board acknowledges the evidence of record documenting the Veteran's diagnosis of cardiomegaly and his aortic valve replacement, as documented in a March 2006 VA discharge summary, but finds that these records do not reflect any diagnosis of corpulmonale, right ventricular hypertrophy or pulmonary hypertension nor does the competent evidence reasonably raise any such suggestion.  Further, the competent evidence also does not show that the Veteran has experienced any episodes of acute respiratory failure or required outpatient oxygen therapy.  As such, the Board concludes that the evidence of record does not meet or approximate the criteria for a 60 percent or 100 percent disability evaluation for bronchitis.  See Diagnostic Code 6600.

Accordingly, as the preponderance of the evidence is against his claim, the Board finds that, at no time during the period under review, has the service-connected disability satisfied the criteria for a disability evaluation in excess of 30 percent, and the Veteran's claim is denied.  

Extraschedular Consideration 

Additionally, the Board has considered whether the Veteran's psychiatric condition warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 (2011).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria and presently assigned disability evaluation contemplate the level of the Veteran's bronchitis.  There is evidence that bronchitis symptomatology has manifested in some occupational and functional impairments; however, the Board finds that based on the evidence of record, medical and lay, the symptomatology associated with the disability is contemplated by the rating presently assigned and the relevant rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Prior to July 19, 2010, a disability evaluation in excess of 30 percent, for bronchitis, is denied.  


REMAND

As previously noted, after the agency of original jurisdiction (AOJ) issued the August 2003 SOC, the Veteran perfected appellate review of the initial disability evaluation for PTSD, but the matter was not certified to the Board.  While the matter was open and pending in appellate status, the AOJ received evidence relevant to the PTSD claim and issued rating actions based on truncated consideration of the relevant evidence.  The respective AOJ determinations have resulted in the assignment of 50 percent, prior to January 27, 2005, 70 percent, from January 28, 2005, to August 7, 2011, and 100 percent, since August 8, 2011; however, the AOJ has yet to readjudicate the Veteran's perfected appeal based on all evidence of record for the entire appellate period.  Accordingly, at the present time, the Board may not adjudicate the PTSD claim because this would constitute improper adjudication of the claim in the first instance.  See 38 C.F.R. § 19.31(b)(1) (2011) (a Supplemental Statement of the Case (SSOC) will be issued when additional pertinent evidence is received after the issuance of a SOC and prior to appellate review), Hickson v. Shinseki, 23 Vet. App. 394 (2010); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board is without discretion and must remand the matter for proper consideration by the AOJ and issuance and a SSOC.   

The evidence of record suggests that there are also relevant records that have not been associated with the claims folder.  Aside from respective VA psychiatric examination reports, no records of the Veteran's VA treatment dated from March 2003 to August 2011 have been associated with the claims folder.  Further, the record suggests that he receives treatment at the Vet Center and these records are constructively before VA; however, no records dated from December 2001 to August 2011 are of record.  See Dunn v. West, 11 Vet. App. 462, 466 (1998).  Under law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2011).  For this reason as well, the Board must remand the matter for additional development.  

The Board also finds that a retrospective medical opinion addressing the nature, extent and severity of the Veteran's psychiatric condition from August 2001 to August 2011 is necessary to adjudicate the appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  Significantly, the April 2002, March 2003, July 2005 and September 2011 VA examination reports provide clear assessments of the Veteran's disability picture, to include employability, but were not provided with the benefit of likely outstanding psychiatric treatment records.  Therefore, the Board is without discretion and must remand the matter as to obtain additional information related to the nature, extent and severity of the Veteran's psychiatric condition, from August 2001 to August 2011.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

In light of Rice, Bradley, Buie and the Board's remand of the higher initial disability evaluation claim for PTSD, the TDIU and SMC issues must be remanded because the claims are inextricably intertwined and must be considered together.  Thus a decision by the Board on the TDIU and SMC claims would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his psychiatric symptomatology, to include any possible impact on his social functioning and employability.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should undertake appropriate efforts to obtain all outstanding psychiatric treatment records generated at the Vet Center, from December 2001 to August 2011.  In the event the Vet Center fails to reply, the RO should so inform the Veteran and his attorney and provide the parties with the opportunity to obtain such records or provide such records in their possession.  All efforts to obtain records should be fully documented, a negative response be requested if no records are available.  

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric condition, dated March 2003 to August 2011.  Any negative response should be in writing, and associated with the claims folder.

4.  After the above development has been completed, the claims file should be returned to the VA examiner who conducted the September 2011 VA examination, or if the examiner is no longer available, a suitable replacement, for an addendum opinion regarding the severity of the Veteran's psychiatric condition, from August 7, 2001, to August 8, 2011.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner, with such review noted in the examination report.

The examiner should discuss the Veteran's documented psychiatric history, from August 7, 2001, to August 8, 2011.  For the aforementioned period, the examiner should report all pertinent symptoms and findings, estimate the Veteran's Global Assessment of Functioning (GAF) Scale score(s) and comment on his the level of social and occupational related to his psychiatric disability.

Thereafter, the examiner should state indicate the likelihood that, without taking into account his age, the Veteran was precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment(s) caused by his service-connected psychiatric condition, from August 7, 2001, to August 8, 2011.  

The provided examination report should reflect consideration of both the medical and lay evidence of record regarding the severity of the Veteran's psychiatric symptomatology during this time period, to specifically include (I) respective April 2002, March 2003, July 2005  VA examination reports; (II) an August 2009 private employability assessment; (III) a March 2010 psychiatric/psychological impairment questionnaire completed by a VA medical professional for Social Security Administration purposes, and any other evidence deemed pertinent.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

5.  Then, readjudicate the present matters.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


